DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The Examiner notes the amendment to Claim 1 finds initial support in parent application 12/075174, which has a filing date of 03/10/2008. As such, claims 1, 2, 4-8, 10-12, 15-18 and 20 are given the priority date of 03/10/2008.
However, the Examiner notes Claims 3, 9, 13, 14 and 19 contain specific details regarding the timing of the adjunctive spine surgery intervention that were not present in application 12/075174 and instead are first found in the present application, which has a filing date of 01/31/2019. Therefore, Claims 3, 9, 13, 14 and 19 have an effective filing date of 01/31/2019.

Response to Arguments
The Examiner notes Applicant’s amendments have overcome the majority of the previously applied rejections. Namely regarding the claims that now have an effective filing date of 03/10/2008 as indicated above. The claims rejections previously applied still apply to claims 3, 9, 13, 14 and 19 since they still have the effective filing date of 01/31/2019 as stated above. New rejections have been applied to claims 1, 2, 4-8, 10-12, 15-18 and 20 in light of their new effective filing date.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4-8, 10-12, 15-18 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-71 of U.S. Patent No. 8,428,728; Claims 1-20 of U.S. Patent No. 9,072,897; Claims 1-14 of U.S. Patent No. 9,186,501; Claims 1-70 of U.S. Patent No. 9,474,906; Claims 1-20 of U.S. Patent No. 9,950,159; Claims 1-20 of U.S. Patent No. 10,016,603; Claims 1-19 of U.S. Patent No. 10,449,355. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed inventions require a lead having electrodes thereon configured to be implanted in or adjacent nervous tissue associated with one or more spine stabilizing muscles; a  pulse generator configured to stimulate the nervous tissue with the electrodes to thereby facilitate rehabilitation of the one or more spine stabilizing muscles.
The feature of performing the method with respect to an adjunctive spine procedure, the Examiner notes Imran (PGPUB 2008/0147156) discloses reducing surgical complexity by utilizing a single device to apply stimulation thus creating a single 


Claim Rejections - 35 USC § 102 (PRE-AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (pre-AIA ) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4, 8-11 and 15-17 are rejected under 35 U.S.C. 102 (b) (pre-AIA ) as being unpatentable over Friedman et al. (4,026,301)


Regarding Claims 1, 8 and 15, Friedman discloses a system for treating spinal curvature comprising a plurality of electrodes 15 implanted within muscle adjacent the spine (Abstract; Fig. 1) and a pulse generator 17 that generates electrical 
In regards to Claims 2 and 4, Friedman discloses the electrodes are placed in/adjacent to the paraspinal muscles (erector spinae) which is adjacent to a dorsal ramus nerve (col. 3, lines 57-61) (Applicant has not provided any specific details regarding the proximity needed to be considered “adjacent”).
In regards to Claim 10, Friedman discloses applying stimulation at 30 pulses per second (30 Hz) (col. 4, line 35).
In regards to Claim 11, Friedman discloses applying stimulation with a pulse width of 220 microseconds (col. 4, line 37).
Regarding Claims 16 and 17, Friedman discloses an external transmitter 24 (e.g. the claimed activator) electromagnetically coupled to the pulse generator 17 via antenna 18 (col. 4, lines 5-12; Fig, 1). Friedman discloses that the external transmitter has the programmable circuitry for controlling stimulation, such a starting stimulation.

Claim Rejections - 35 USC § 103 (PRE-AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a)  which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 (pre-AIA ) as being unpatentable over Friedman et al. (4,026,301) in view of Imran (PGPUB 2008/0147156).
Alternatively, regarding Claim 1, Friedman discloses a system for treating spinal curvature comprising a plurality of electrodes 15 implanted within muscle adjacent the spine (Abstract; Fig. 1) and a pulse generator 17 that generates electrical stimulation signals that are relayed to the electrodes 15 (col. 4, lines 5-41). Additionally, Friedman discloses the pulses are created to cause contraction of the muscles adjacent to the spine, resulting in a correction of the curvature of the spine and thus improvement 

Claim 5 is rejected under 35 U.S.C. 103 (pre-AIA )  as being unpatentable over Friedman et al. (4,026,301) in view of Rooney et al. (2007/0073357). Friedman disclose anchoring the lead to the implant location but is silent regarding a first fixation element angled distally relative to the lead and a second fixation element angled proximally relative to the lead such that the anchor site is sandwiched between the fixation elements. However, Rooney discloses anchoring a lead 218 using fixation element 222B angled distally relative the lead and fixation element 222A angles proximally relative to the lead (Fig. 11) for the purpose of providing a less complicated and less time consuming method for securing the lead (par. [0182]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of the 

Claims 6 and 7 are  rejected under 35 U.S.C. 103 (pre-AIA ) as being unpatentable over Friedman et al. (4,026,301) in view of Meadows et al. (2003/0120323).
Regarding Claim 6, Friedman discloses an external transmitter 24 electromagnetically coupled to the pulse generator 17 via antenna 18 (col. 4, lines 5-12; Fig, 1). Friedman discloses that the external transmitter has the programmable circuitry for controlling stimulation and not the implantable generator.
However, Meadows discloses incorporating processors into implantable pulse generators used for stimulating the spinal cord for the purpose of providing increased functionality, stimulation adaptability due to changing conditions in the patient without having to explant the device, power management, etc. (par. [0127, 0142, 0250]). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Friedman reference to include a programmable processor in the implantable pulse generator, as taught and suggested by Meadows, for the purpose of providing increased functionality, stimulation adaptability due to changing conditions in the patient without having to explant the device, power management, etc..
Regarding Claim 7, Friedman discloses transmitting pulse amplitude, width and stimulation rate to the implant (col. 4, lines 14-23).

Claim 12 is rejected under 35 U.S.C. 103 (pre-AIA ) as being unpatentable over Friedman et al. (4,026,301). Friedman discloses all of the claimed invention except for the claimed current amplitude range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to limit the current amplitude range to 0.1-7 mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 18 is rejected under 35 U.S.C. 103 (pre-AIA )  as being unpatentable over Friedman et al. (4,026,301) in view of Saberski et al. (2002/0068960). Friedman discloses all of the claimed invention except for closed-loop control of stimulation based on sensed signals. However, Saberski discloses sensing muscle contraction in response to applied stimulus signals to the spine for the purpose of optimizing therapy to cause desired contractions while reducing pain associated with the contractions (par. [0009-0010]).
 Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Friedman reference to include sensing muscles contractions and controlling stimulation based on the sensed contractions, as taught and suggested by Saberski, for the purpose of optimizing therapy to cause desired contractions while reducing pain associated with the contractions.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby et al. (2011/0224665) in view of Bennett et al. (2013/0253605).
Regarding the combined features of Claims 1 and 3 in addition to 1 and 13 (the combined features of which have a filing date of 01/31/2019 as noted in the priority 
Regarding Claim 9, Crosby discloses the stimulation causes contraction of the spine stabilizing muscles to strengthen the muscles (par. [0075]).
In regards to Claim 14, the Crosby and Bennett disclose performing stimulation before a spine surgery intervention but fail to disclose a period of 30-60 days. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide stimulation between 30 and 60 days prior to a spinal surgery intervention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby et al. (2011/0224665) in view of Bennett et al. (2013/0253605), further in view of Ruais (2011/0202112).
Regarding Claim 19, Crosby discloses all of the claimed invention except for removing one or more electrodes prior to conducting a planned spine surgery intervention. However, Bennett discloses providing nerve stimulation to spinal nerves (par. [0036-0058]) before a planned surgery for a joint or limb, for the purpose of reducing pain and enhancing recovery (par. [0106]). Additionally, Ruais discloses explanting nerve stimulation electrodes deemed to be damage or non-operational for the purpose of ensuring correct device operation over the life of the device (par. [0032]) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Crosby reference to include stimulating before a planned surgery, as taught and suggested by Bennett, and to additionally include explanting electrodes at any time during device operation, such as before a planned surgery, as taught and suggested by Ruais, for the purpose of reducing pain, enhancing recovery and ensuring correct device operation before the planned surgery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALLEN PORTER/Primary Examiner, Art Unit 3792